Citation Nr: 0116593	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-00 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
November 1945.  He passed away in May 1999, and his surviving 
spouse is the appellant in the present case.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO), which denied the appellant's claims for service 
connection for the cause of the veteran's death and DIC 
benefits under the provisions of § 1318.

The issue of entitlement to survivors and dependent's 
educational assistance under the provisions of 38 U.S.C.A. 
§ 3500 et seq., which the RO included in the Statement of the 
Case that was issued in October 1999, is not being addressed 
in this decision because it is clear, from reading the 
various written statements submitted by the appellant since 
the rating decision on appeal was issued, that she is not 
seeking this particular VA benefit.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran died in May 1999, at age 82, of a 
cerebrovascular accident due to natural causes, and an 
autopsy of his body was not performed.

3.  The veteran did not exhibit a cardiovascular disease in 
service or within one year of service discharge, and 
cardiovascular disease has not been related to service or a 
service-connected disability by competent evidence.

4.  At the time of his death, the veteran was only service-
connected for post-traumatic stress disorder, and this 
disability had been rated as 100 percent disabling since July 
15, 1991.

5.  It is not shown that the service-connected post-traumatic 
stress disorder was the immediate or underlying cause of, or 
was etiologically related to, the veteran's death, or that it 
contributed, substantially or materially, to the veteran's 
death, nor has it been shown that the death of the veteran is 
in any other way causally related to service.

6.  The veteran was not a former prisoner of war, and it is 
not shown that, at the time of his death in May 1999, he had 
been in receipt of, or would have been entitled to receive, 
compensation for a service-connected disability that had been 
rated totally disabling on either a schedular or 
unemployability basis for a period of at least 10 years, or 
that he had been so rated continuously for a period of not 
less than five years from the date of his discharge from 
active duty.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death have not been met.  
38 U.S.C.A. § 1110, 1310 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304, 3.312 (2000).

2.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.22, 20.1106 (2000); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist claimants in the development of facts 
relating to their claims for VA benefits.  In this regard, it 
is noted that there has been a significant change in the law 
during the pendency of this appeal:  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the present case, even though the RO has not yet had the 
benefit of the explicit provisions of the VCAA, it is the 
Board's opinion that VA's duty to assist has been fulfilled.  
There is no issue as to substantial completeness of the 
appellant's application for VA benefits.  See VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5102).  The appellant has 
submitted a substantially complete application for DIC 
benefits to the RO, and she has been notified of the 
information that is necessary to substantiate her claim, 
including by the explanation of benefits provided to her by 
the RO when her application was denied in June 1999, as well 
as by the issuance of the October 1999 Statement of the Case, 
and a January 2000 Supplemental Statement of the Case, in 
which the appellant was advised of the relevant law and 
regulations and of the reasons and bases for the denial of 
her claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  The appellant has responded to VA's communications 
by submitting additional evidence that is pertinent to this 
case (which has been reviewed by the RO), and by thereafter 
indicating, in a January 2000 statement, that she had no 
additional evidence to submit, and that she therefore asked 
that her case be forwarded to the Board for appellate 
disposition.  The appellant has also declined to have an RO 
hearing or a hearing before a member of the Board, and there 
is no indication of additional potentially relevant and 
available records that the RO has not requested.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C. § 5103A(b) and (c)).  
Additionally, the Board notes that, since the law, not the 
evidence, is dispositive of the issue of entitlement to DIC 
benefits under § 1318, a remand of this particular issue for 
VCAA-related additional development is unnecessary.  The 
Board is thus satisfied that all relevant facts have been 
properly developed and that VA has met its initial duty to 
assist the appellant in developing the record.

First Issue
Entitlement to service connection for the cause of the 
veteran's death:

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2000).  Service connection may also be granted for any 
disease or injury diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if cardiovascular disease 
became manifest to a degree of 10 percent or more within one 
year from the date of the veteran's termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991 and Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

The death of a veteran is to be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
38 C.F.R. § 3.312(a) (2000).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2000).  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2000).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for  consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would  not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  3.312(c)(4) (2000).

In the present case, the veteran's certificate of death shows 
that the veteran died in May 1999, at age 82, of a "sudden" 
cerebrovascular accident (CVA).  The manner of death was 
characterized as " [of] natural cause[s]," and no 
additional medical conditions leading to the immediate cause 
of death were listed.

At the time of his death, the veteran was only service-
connected for post-traumatic stress disorder (PTSD), which 
had been rated as totally (100 percent) disabling since July 
15, 1991.  The veteran was not service-connected for any 
cardiovascular disability during his lifetime, nor did he 
ever seek to be service-connected for such a condition at any 
time after service.

In reviewing the VA Form 21-534 that the appellant filed in 
June 1999, as well as written statements submitted by the 
appellant thereafter, the Board notes that the appellant 
essentially contends on appeal that she believes that the 
cause of the veteran's death was "due to service."  
However, she has not submitted more specific contentions in 
this regard, has not submitted statements from competent 
sources specifically providing the necessary nexus between 
the veteran's death in 1999 and service, and has not pointed 
out to evidence that might support her contentions on appeal.

The veteran's service medical records are unavailable because 
they are considered "fire-related service," that is, 
presumably lost in a fire that occurred at the National 
Personnel Records Center in St. Louis, Missouri, in 1973.  
The earliest medical evidence in the file consists of 
photocopies of records showing private medical treatment, 
between 1988 and 1990 (that is, more than 40 years after 
service), for gastrointestinal bleeding, status post 
gastrointestinal surgery, dumping syndrome, atrial 
fibrillation, and supraventricular arrhythmias, as well as VA 
medical treatment furnished between 1991 and 1996, 
essentially for the veteran's mental condition.  Also, the 
veteran underwent a VA aid and attendance medical examination 
in September 1990, as well as VA PTSD examinations in 
September 1992, March 1996, and July 1997, the reports of 
which confirm that the veteran suffered from chronic PTSD and 
had continued to suffer from gastrointestinal problems, as 
well as from an arteriosclerotic heart disease, in the mid 
and late 1990's.

As part of the evidence that the appellant submitted in 
support of her claims hereby under appellate review, there is 
a November 1999 medical opinion in the file from a private 
physician, according to whom the veteran was under her care 
since October 1988 for an "unstable medical condition," 
and, upon being found to be "depressed and very anxious," 
he was "started on Prozac as sample medication first and 
continu[ing] until his death."  According to this physician, 
the veteran's "medical condition had flared up and down due 
to his anxious and depressed state of mind," and it was her 
opinion that the veteran had suffered from PTSD "long before 
I started taking care of him," and that "[t]his mental 
state definitely played part in his physical well being."

The appellant also submitted a November 1999 lay statement 
from her aunt, according to whom she had known the veteran 
since 1979, and had always been aware that the veteran 
"always acted very nervous when around others," and that 
"[h]e was very high strung and became very emotional when he 
talked about his [w]ar experiences."  She further said that 
the veteran had been unable to hold down a job because he 
"could not stand to be around people," that he preferred to 
keep to himself, and that he had been treated by a local 
doctor in Alabama for his PTSD prior to starting receiving 
treatment from VA.

As discussed above, the appellant contends that the death of 
the veteran should be service-connected, and she has 
submitted a lay opinion confirming that the veteran "acted 
very nervous" around people and became "very high strung 
and ... very emotional" when the war subject came up, as well 
as a medical opinion to the effect that the veteran's 
"mental state definitely played part in his physical well 
being."  It is undeniable that the veteran did suffer from 
PTSD, and that the PTSD was severe enough that it was rated 
as 100 percent disabling since July 1991.  However, the fact 
remains that the record is devoid of any competent evidence 
demonstrating that the veteran's service-connected PTSD was 
the immediate or underlying cause of his death, or that it 
contributed, substantially or materially, to his death, and, 
in fact, this condition was not listed in the veteran's death 
certificate.  The November 1999 medical opinion, while 
suggesting that the PTSD affected the veteran's physical well 
being, did not implicate PTSD as a cause or contributing 
factor in his demise.  The veteran died of a cerebrovascular 
accident and the record shows that he had cardiovascular 
disease in the latter stages of his life.  The record does 
not suggest that PTSD was a "material influence in 
accelerating death".  The death certificate listed only the 
cerebrovascular accident.  It was the primary cause of death, 
and as is indicated in the regulations:  "There are primary 
causes of death which by their nature are so overwhelming 
that eventual death can be anticipated irrespective of 
coexisting conditions".  The veteran was never service-
connected for a cardiovascular disability, and there is no 
competent evidence in the file suggesting that such a 
disability was causally related to service or that 
cardiovascular disease was manifested within the first post 
service year.  Thus, a finding to the effect that the CVA 
that caused the veteran's death in 1999 was causally related 
to service, or to a service-connected disability, could only 
be based on mere speculation, which is specifically 
prohibited by regulation.  See 38 C.F.R. § 3.312(a) (2000).

In view of the above finding, the Board concludes that the 
criteria for entitlement to service connection for the cause 
of the veteran's death have not been met.



Second Issue
Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318:

The surviving spouse of a qualifying veteran is entitled to 
DIC benefits if the veteran died of a service-connected 
disability.  See 38 U.S.C.A. § 1310 (West 1991).  
Additionally, under 38 U.S.C.A. § 1318, benefits may be paid 
to a deceased veteran's surviving spouse in the same manner 
as if the veteran's death is service-connected where the 
veteran's death was not caused by his or her own willful 
misconduct and either (1) the veteran was in receipt of or 
was entitled to receive compensation at the time of death for 
service-connected disability that was continuously rated 
totally (100%) disabling for a period of 10 years or more 
immediately preceding death, or, (2) if totally rated for a 
lesser period, the veteran was so rated continuously for a 
period of not less than five years from the date of the 
veteran's discharge from active duty, or (3) the veteran was 
a former prisoner of war who dies after September 30, 1999, 
and the disability was rated totally disabling for a period 
of not later than one year immediately preceding death.  
38 U.S.C.A. § 1318(b) (West Supp. 2000); see also 38 C.F.R. 
§ 20.1106 (2000) ("Except with respect to benefits under the 
provisions of 38 U.S.C. [§ ] 1318  and certain cases 
involving individuals whose [VA] benefits have been forfeited 
for treason or for subversive activities . . ., issues 
involved in a survivor's claim for death benefits will be 
decided without regard to any prior disposition of those 
issues during the veteran's lifetime.")

The United States Court of Appeals for Veterans Claims (the 
Court) has indicated that § 1318 DIC compensation benefits 
may also be obtained by showing that a veteran would have 
been in receipt of a 100 percent disability rating for the 
statutory period of time but for clear and unmistakable error 
(CUE) in a final RO or Board decision.  Cole v. West, 13 Vet. 
App. 268 (1999); Marso v. West, 13 Vet. App. 260, 267 (1999).  
In addition, the Court has indicated that, in limited 
circumstances, § 1318 DIC compensation benefits may be 
obtained by showing that a veteran "hypothetically" would 
have been entitled to a total disability rating for the 
required period.  Id; see also Wingo v. West, 11 Vet. App. 
307 (1999); Carpenter v. Gober, 11 Vet. App. 140, 147 (1998); 
Green v. Brown, 10 Vet. App. 111, 115 (1997).

The Secretary of VA (Secretary) recently amended 38 C.F.R. 
§ 3.22(a) for the purpose of prohibiting a hypothetical 
entitlement, indicating that 38 U.S.C.A. § 1318 does not 
authorize VA to award dependency and indemnity compensation 
benefits in cases where the veteran merely had hypothetical 
entitlement.  38 C.F.R. § 3.22 (2000); 65 Fed Reg. 3388 (Jan. 
21, 2000).  Where a law or regulation changes after the claim 
has been filed or reopened before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.  Marcoux v. Brown, 10 Vet. App. 3 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991).  The Board notes that 
the changes to 38 C.F.R. § 3.22, effective January 21, 2000, 
are not more favorable to the appellant in this case and will 
not be applied.

A.  Actual receipt theory:

The record shows that the veteran filed a claim for service 
connection for PTSD on July 15, 1991, and that the RO 
initially denied the claim, in a March 1993 rating decision, 
but thereafter granted the benefit sought, based on a review 
of evidence submitted by the veteran demonstrating combat 
duty, in a June 1993 rating decision.  The veteran appealed 
the initial rating of 30 percent that was assigned in the 
June 1993 rating decision, which was made effective from July 
15, 1991, and the RO thereafter increased this rating, first 
to 50 percent, and then to a total (100 percent) rating, in 
rating decisions dated in November 1996 and December 1997, 

respectively.  All ratings were made effective from July 15, 
1991, the date of receipt by the RO of the veteran's claim 
for service connection for PTSD.

As indicated earlier, the veteran was discharged from active 
duty in November 1945, and his death occurred in May 1999, at 
which time he had been in receipt of disability compensation 
based on a total rating for PTSD for less than eight years, 
which means that the appellant is not entitled to § 1318 
benefits on the basis of the veteran's actual receipt of 
compensation for disability rated 100 percent for 10 years 
prior to his death.  This is so because the veteran was not 
receiving total disability benefits for a continuous period 
of 10 years immediately preceding his death, nor had he been 
receiving total disability benefits continuously since his 
release from active duty and for at least 5 years.  Also, it 
is not shown, nor has it ever been claimed, that the veteran 
was ever a prisoner of war, with a disability rated totally 
disabling for a period of not later than one year immediately 
preceding his death.  Thus, according to the Secretary's 
interpretation of 38 C.F.R. § 3.22 and 38 U.S.C.A. § 1318, 
the appellant is precluded from recovering the benefits she 
seeks, insofar as the veteran was not "entitled to receive" 
total disability benefits for either of the requisite time 
periods, as that term is defined under 38 C.F.R. § 3.22(b) 
(2000).

B.  CUE-based theory:

As noted above, DIC benefits under § 1318 may also be 
obtained if it is shown that the veteran would have been in 
receipt of a 100 percent disability rating for the statutory 
period of time but for CUE in a final RO or Board decision.  
See 38 U.S.C.A. §§ 5109A, 7111 (West Supp. 2000); 38 C.F.R. 
§ 3.105(a) (2000).  The Court has outlined exactly how much 
specificity is required in order to raise a § 1318 CUE 
theory.  See Cole v. West, 13 Vet. App. 268 (1999).  In Cole, 
the Court held that for CUE in these cases "a section 1318 
DIC claimant must provide at least the following: The date or 
approximate date of the decision sought to be attacked 
collaterally, or otherwise provide sufficient detail so as to 
identify clearly the subject prior decision, and must 
indicate how, based on the evidence of record and the law at 
the time of the decision being attacked, the veteran would 
have been entitled to have prevailed so as to have been 
receiving a total disability rating for ten years immediately 
preceding the veteran's death."  Cole, 13 Vet. App. at 276-
77.  See also Crippen v. Brown, 9 Vet. App. 412, 418 (1996); 
Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).

Here, the appellant's implicit challenge to a particular RO 
decision for CUE as part of her § 1318 DIC "entitled to 
receive" claim can be summarized as follows:  She has argued 
that the RO's December 1997 award of a total rating for PTSD, 
which was made effective from July 15, 1991, should have been 
made effective much earlier, inasmuch as the medical evidence 
in the record suggests that, when the veteran filed his PTSD 
claim in July 1991, he had already been suffering from PTSD 
for many years.  In support of this contention, the appellant 
submitted the above cited medical opinion and lay statement, 
both dated in November 1999.

The competency of the private physician who subscribed the 
November 1999 opinion regarding the veteran's PTSD, as well 
as the appellant's aunt's credibility and good faith, 
certainly are not in dispute.  However, their statements, and 
the rest of the evidence in the file, don't necessarily 
demonstrate that the veteran's PTSD, if existing prior to 
July 1991, rendered the veteran totally disabled so as to 
have warranted a total rating for PTSD for at least 10 years 
prior to his death in May 1999.  More importantly, the 
appellant's argument in this regard cannot be considered 
sufficient to properly raise a CUE theory that would lead the 
Board to conclude that he veteran would have been entitled to 
a total disability rating for at least the ten-year period 
immediately preceding his death.  This is because, even if it 
could categorically be said that the veteran was indeed 
totally socially and industrially impaired for a period of 
more than 10 years preceding his death, he would not have 
been entitled to such a rating prior to July 15, 1991.  Since 
he did not file his claim for service connection for PTSD 
within a year from his discharge from active duty, but on 
July 15, 1991, the earliest effective date in his particular 
case would have been July 15, 1991, the date of receipt of 
the claim.  See 38 C.F.R. § 3.400(b)(2).  Accordingly, the 
Board finds that no CUE theory has been properly presented by 
the appellant.

C.  "Entitled to Receive" theory:

The Court has described the hypothetical entitlement theory 
as occurring "if, on consideration of the 'evidence in the 
veteran's claims file or VA custody prior to the veteran's 
death and the law then or subsequently made retroactively 
applicable', the veteran hypothetically would have been 
entitled to receive a total disability rating for a period or 
periods of time, when added to any period during which the 
veteran actually held such a rating, that would provide such 
a rating for at least the 10 years immediately preceding the 
veteran's death."  Cole, 13 Vet. App. at 274.

The Cole Court addressed what specifically an appellant must 
argue in order to obtain an adjudication of a § 1318 
hypothetically "entitled to receive" theory.  The Court 
found that these claims were similar to CUE claims and held, 
"as to a § 1318 hypothetically 'entitled to receive' theory 
that a claimant must . . . set forth how, based on the 
evidence in the veteran's claims file, or under VA's control, 
at the time of the veteran's death and the law then 
applicable, the veteran would have been entitled to a total 
disability rating for the 10 years immediately preceding the 
veteran's death."  Cole, 13 Vet. App. at 278-79.  However, 
the Court has narrowed the hypothetical entitlement theory to 
"the specific and limited exceptions under Carpenter or 
Wingo."  Marso, 13 Vet. App. at 267.  Under this narrow 
construction, the Board finds that hypothetical entitlement 
is not warranted, as neither of these exceptions applies in 
this case.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court held 
that where a veteran had never filed a claim for VA benefits, 
the veteran's surviving spouse could still file a claim for 
DIC benefits to demonstrate that the veteran would have been 
entitled to receive VA compensation for a 100 percent 
disability rating for 10 continuous years prior to the 
veteran's death.  Thus, the Wingo exception applies where no 
final VA decision regarding the veteran's level of disability 
had been made which would affect a survivor's claim under 
section 1318(b)(1).  Such is not the case here.  As noted 
above, there was a final VA rating decision regarding the 
veteran's level of disability during the last 10 years of his 
life, i.e., in December 1997.  See also Marso, 13 Vet. 
App. at 267.  Therefore, the Wingo exception is inapplicable 
in this case.

Carpenter v. Gober, 11 Vet. App. 140, 147 (1998), applies to 
section 1318(b) "entitled to receive" claims filed prior to 
the promulgation of 38 C.F.R. § 20.1106, which became 
effective in March 1992.  As the appellant here filed her 
claim in June 1999, the Carpenter exception is inapplicable 
in this case as well.  See also Marso, 13 Vet. App. at 267.

Thus, as the circumstances of this case do not fit into the 
specific and limited exceptions set forth by the Court in 
Carpenter and Wingo, the hypothetical entitlement theory is 
inapplicable.  Accordingly, for the reasons and bases 
expressed above, the Board concludes that the criteria for 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have not been met.  The law, and not the 
facts, is dispositive of the issue.  The appellant has failed 
to state a claim 
upon which relief may be granted, and, as a matter of law, 
the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).



ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death is denied.

2.  Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

